The offense is the unlawful manufacture of intoxicating liquor; punishment fixed at confinement in the penitentiary for one year.
Witnesses for the State found in the possession of the appellant a quantity of liquid called "choc-beer". Appellant admitted that he made the liquid and gave details as to the method of its manufacture. The State's witnesses testified that it contained alcohol, was capable of use as a beverage, and if used in practicable quantities would cause intoxication.
We have been favored with no brief for the appellant. We find no bills of exception in the record. The evidence of the State, which we must assume was believed by the jury, is deemed sufficient to support the verdict.
The judgment is affirmed.
Affirmed.